IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GINA GRANT,1                                  §
                                                  §   No. 38, 2021
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CS19-01117
    MASON L. DAILEY,                              §   Petition No. 19-02213
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: February 18, 2022
                                Decided: February 28, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                           ORDER

         After careful consideration of the supplemental briefs and the record on

appeal, we conclude that the judgment below should be affirmed on the basis of the

Family Court’s order following remand dated November 29, 2021. The appellee’s

arguments challenge the Family Court’s factual findings regarding the parties’

income and expenses. On appeal from a Family Court order entered after a hearing,

this Court accepts the trial court’s factual findings if they are sufficiently supported

by the record and are the product of an orderly and logical deductive process.2 Only

when the factual findings are clearly wrong and justice requires that they be


1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
2
    Garrison v. Downing, 226 A.3d 195, 197 (Del. 2020).
overturned will this Court make contradictory findings.3 Moreover, when the

determination of facts turns on a question of credibility and the acceptance or

rejection of the testimony of the witnesses appearing before the trier of fact, this

Court will not substitute its own opinion for that of the trier of fact.4 We do not find

the findings of the Family Court to be clearly wrong, and we therefore find no basis

for reversing the Family Court’s order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




3
    Langford v. Langford, 2019 WL 719039, at *1 (Del. Feb. 19, 2019).
4
    Shimel v. Shimel, 2019 WL 2142066, at *2 (Del. May 14, 2019).
                                                2